Name: 2000/486/EC: Commission Decision of 31 July 2000 concerning certain protection measures with regard to foot-and-mouth disease in Greece (notified under document number C(2000) 2461) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agricultural activity;  EU finance;  Europe
 Date Published: 2000-08-01

 Avis juridique important|32000D04862000/486/EC: Commission Decision of 31 July 2000 concerning certain protection measures with regard to foot-and-mouth disease in Greece (notified under document number C(2000) 2461) (Text with EEA relevance) Official Journal L 195 , 01/08/2000 P. 0059 - 0063Commission Decisionof 31 July 2000concerning certain protection measures with regard to foot-and-mouth disease in Greece(notified under document number C(2000) 2461)(Text with EEA relevance)(2000/486/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10 thereof,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(3), as last amended by Directive 92/118/EEC, and in particular Article 9 thereof,Whereas:(1) On 11 July 2000 outbreaks of foot-and-mouth disease were declared in Greece which were detected in the framework of the surveillance programme established by Commission Decision 2000/71/EC of 20 December 1999 concerning a specific financial contribution by the Community relating to epidemiological surveillance of certain animal diseases in areas at risk in Greece(4).(2) The foot-and-mouth disease situation in certain parts of Greece is liable to endanger the herds of other Member States and of the disease-free parts of Greece in view of the trade inlive biungulate animals and certain of their products.(3) Greece has taken measures in the framework of Council Directive 85/511/EEC of 18 November 1985 introducing Community measures for the control of foot-and-mouth disease(5), as last amended by Commission Decision 92/380/EEC(6), and furthermore has introduced further measures within the affected areas.(4) Movement of and trade in biungulates other than porcine animals from the territory of Greece to other Member States and within Greece is subject to restrictions imposed within the framework of Commission Decision 2000/350/EC of 2 May 2000 on epidemiological surveillance of bluetongue in Greece and certain measures to prevent the spread of the disease(7).(5) The disease situation in certain parts of Greece requires reinforcing the control measures for foot-and-mouth disease taken by Greece by adopting additional Community protective measures.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Without prejudice to the measures taken by Greece within the framework of Commission Decision 2000/350/EC, Greece shall ensure that:1. no live animals of the bovine, ovine, caprine and porcine species and other biungulates move between those parts of its territory listed in Annex I and Annex II;2. no live animals of the bovine, ovine, caprine and porcine species and other biungulates are sent from or through those parts of its territory listed in Annex I and Annex II to other parts of the Community;3. the health certificates provided for in Council Directive 64/432/EEC(8), as last amended by Directive 2000/20/EC(9), accompanying live bovine and porcine animals and in Council Directive 91/68/EEC(10), as last amended by Commission Decision 94/953/EC(11), accompanying live ovine and caprine animals consigned from parts of the territory of Greece not listed in Annex I and Annex II to other Member States shall bear the following words:"Animals conforming to Commission Decision 2000/486/EC of 31 July 2000 on certain protective measures with regard to foot-and-mouth disease in Greece"4. the health certificates accompanying biungulates, other than those covered by the certificates mentioned in paragraph 2, consigned from parts of the territory of Greece not listed in Annex I and Annex II to other Member States shall bear the following words:"Live biungulates confirming to Commission Decision 2000/486/EC of 31 July 2000 on certain protection measures with regard to foot-and-mouth disease in Greece;";5. the movement to other Member States of animals referred to in paragraphs 3 and 4 shall only be allowed following three days advance notification dispatched by the local veterinary authority to the central and local veterinary authorities in the Member State of destination.Article 21. Greece shall not send fresh meat of the bovine, ovine, caprine and porcine species and other biungulates coming from those parts of its territory listed in Annex I or obtained from animals originating in those parts of Greece to other parts of the Community.2. The prohibitions provided for in paragraph 1 shall not apply to:(a) fresh meat obtained before 1 June 2000 provided that the meat is clearly identified, and since this date has been transported and stored separately from meat which is not destined for parts of the Community outside the areas mentioned in Annex I;(b) fresh meat obtained from animals reared outside the areas listed in Annex I and Annex II and transported in derogation to Article 1(1) directly and under official control in sealed means of transport to a slaughterhouse situated in the area listed in Annex I outside the protection zone for immediate slaughter. Such meat shall only be placed on the market in Greece;(c) fresh meat obtained from cutting plants under the following conditions:- only fresh meat as described in subparagraphs (a) and (b) or fresh meat obtained from animals reared and slaughtered outside the area listed in Annex I will be processed in this establishment,- all such fresh meat must bear the health mark in accordance with Chapter XI of Annex I to Council Directive 64/433/EEC(12) on animal health problems affecting intra-Community trade in fresh meat,- the plant will be operated under strict veterinary control,- the fresh meat must be clearly identified, and transported and stored separately from meat which is not destined for parts of the Community outside the areas mentioned in Annex I,- the control of the compliance with the above listed conditions shall be carried out by the competent veterinary authority under the supervision of the central veterinary authorities who will communicate to the other Member States and the Commission a list of those establishments which they have approved in application of these provisions.3. Meat consigned from Greece to other Member States shall be accompanied by a certificate from an official veterinarian. The certificate shall bear the following words:"Meat conforming to Commission Decision 2000/486/EC of 31 July 2000 concerning certain protection measures with regard to foot-and-mouth disease in Greece".Article 31. Greece shall not send meat products of animals of the bovine, ovine, caprine and porcine species and other biungulates coming from those parts of Greece listed in Annex I or prepared using meat obtained from animals originating in those parts of Greece to other parts of the Community.2. The restrictions described in paragraph 1 shall not apply to meat products which have undergone one of the treatments laid down in Article 4(1) of Council Directive 80/215/EEC(13), as last amended by Directive 91/687/EEC(14), or to meat products as defined in Council Directive 77/99/EEC(15), as last amended by Directive 97/76/EC(16), on animal health problems affecting intra-Community trade in meat products which have been subjected during preparation uniformly throughout the substance to a pH value of less than 6.3. The prohibitions described in paragraph 1 shall not apply to:(a) meat products prepared before 1 June 2000 provided that the meat products are clearly identified, and since this date have been transported and stored separately from meat products which are not destined for parts of the Community outside the areas mentioned in Annex I;(b) meat products prepared in establishment under the following conditions:- all fresh meat used in the establishment must conform to the conditions of Article 2(2),- all meat products used in the final product will conform to the conditions of paragraph (a) or be made from fresh meat obtained from animals reared and slaughtered outside the area listed in Annex I,- all meat products must bear the health mark in accordance with Chapter VII of Annex A to Directive 77/99/EEC,- the establishment will be operated under strict veterinary control,- the meat products must be clearly identified and transported and stored separately from meat and meat products which are not destined for parts of the Community outside the areas mentioned in Annex I,- the control of the compliance with the above listed conditions shall be carried out by the competent veterinary authority under the supervision of the central veterinary authorities who will communicate to other Member States and the Commission a list of those establishments which they have approved in application of these provisions;(c) meat products prepared in the parts of the territory which are not included in Annex I using meat obtained before 1 June 2000 from parts of the territory included in Annex I provided that the meat and meat products are clearly identified and transported and stored separately from meat and meat products which are not destined for parts of the Community outside the areas mentioned in Annex I.4. Meat products consigned from Greece to other Member States shall be accompanied by a certificate from an official veterinarian. The certificate shall bear the following words:"Meat products conforming to Commission Decision 2000/486/EC of 31 July 2000 concerning certain protection measures with regard to foot-and-mouth disease in Greece".Article 41. Greece shall not send milk from those parts of its territory listed in Annex I to other parts of the Community.2. The prohibitions described in paragraph 1 shall not apply to milk which has been subjected to:(a) an initial pasteurisation in accordance with the norms defined in Council Directive 92/46/EEC(17), as last amended by Directive 96/23/EC(18), followed by a second heat treatment by high temperature pasteurisation, UHT, sterilisation or by a drying process which includes a heat treatment with an equivalent effect to one of the above; or(b) an initial pasteurisation in accordance with the norms defined in Directive 92/46/EEC, combined with the treatment by which the pH is lowered below 6 and held there for at least one hour.3. The prohibitions described in paragraph 1 shall not apply to milk prepared in establishments under the following conditions:(a) all milk used in the establishment must either conform to the conditions of paragraph 2 or be obtained from animals outside the area listed in Annex I,(b) the established will be operated under strict veterinary control,(c) the milk must be clearly identified and transported and stored separately from milk and milk products which are not destined for parts of the Community outside the areas mentioned in Annex I,(d) transport of raw milk from holdings situated outside the areas mentioned in Annex I to the establishments referred to above is carried out in vehicles which were cleaned and disinfected prior to operation and had no subsequent contact with holdings in the areas mentioned in Annex I keeping animals of species susceptible to foot-and-mouth disease,(e) the control of the compliance with the above listed conditions shall be carried out by the competent veterinary authority under the supervision of the central veterinary authorities who will communicate to other Member States and the Commission a list of those establishments which they have approved in application of these provisions.4. Milk consigned from Greece to other Member States shall be accompanied by a certificate from an official veterinarian. The certificate shall bear the following words:"Milk conforming to Commission Decision 2000/486/EC of 31 July 2000 concerning certain protection measures with regard to foot-and-mouth disease in Greece".Article 51. Greece shall not send milk products from those parts of its territory listed in Annex I to other parts of the Community.2. The prohibitions described in paragraph 1 shall not apply to:(a) milk products produced before 1 June 2000;(b) milk products subjected to heat treatment at a temperature of at least 71,7 °C for 15 seconds or an equivalent treatment;(c) milk products prepared from milk which has been subjected to the provisions described in Article 4(2) or (3).3. The prohibitions described in paragraph 1 shall not apply to:(a) milk products prepared in establishments under the following conditions:- all milk used in the establishment will either conform to the conditions of Article 4(2) or be obtained from animals outside the area listed in Annex I,- all milk products used in the final product will either conform to the conditions of paragrah 2 or be made from milk obtained from animals outside the area listed in Annex I,- the establishment will be operated under strict veterinary control,- the milk products must be clearly identified and transported and stored separately from milk and milk products which are not destined for parts of the Community outside the areas mentioned in Annex I,- the control of the compliance with the above listed conditions shall be carried out by the competent veterinary authority under the supervision of the central veterinary authorities who will communicate to other Member States and the Commission a list of those establishments which they have approved in application of these provisions;(b) milk products prepared in the parts of the territory outside the areas mentioned in Annex I using milk obtained before 1 June 2000 from parts of the territory mentioned in Annex I provided that the milk products are clearly identified and transported and stored separately from milk products which are not destined for parts of the Community outside the areas mentioned in Annex I.4. Milk products consigned from Greece to other Member States shall be accompanied by a certificate from an official veterinarian. The certificate shall bear the following words:"Milk products conforming to Commission Decision 2000/486/EC of 31 July 2000 concerning certain protection measures with regard to foot-and-mouth disease in Greece".Article 61. Greece shall not send semen, ova and embryos of the bovine, ovine, caprine and porcine species and other biungulates from those parts of its territory listed in Annex I to other parts of Greece.2. Greece shall not send semen, ova and embryos of the bovine, ovine, caprine and porcine species and other biungulates from those parts of its territory listed in Annex I and Annex II to other parts of the Community.3. This prohibition shall not apply to frozen bovine semen, ova and embryos produced before 1 June 2000.4. The health certificate provided for in Council Directive 88/407/EEC(19), as last amended by the Act of Accession of Austria, Finland and Sweden, and accompanying frozen bovine semen consigned from Greece to other Member States shall bear the following words:"Frozen bovine semen conforming to Commission Decision 2000/486/EC of 31 July 2000 on certain protective measures with regard to foot-and-mouth disease in Greece".5. The health certificate provided for in Council Directive 89/556/EEC(20), as last amended by the Act of Accession of Austria, Finland and Sweden, and accompanying bovine embryos consigned from Greece to other Member States shall bear the following words:"Bovine embryos conforming to Commission Decision 2000/486/EC of 31 July 2000 on certain protective measures with regard to foot-and-mouth disease in Greece".Article 71. Greece shall not send hides and skins of bovine, ovine, caprine and porcine species and other biungulates from those parts of its territory listed in Annex I to other parts of the Community.2. This prohibition shall not apply to hides and skins which were produced before 1 June 2000 or which conform to the requirements of paragraph 1(A), second to fith indents or paragraph I(B), third and fourth indents of Chapter 3 of Annex 1 to Directive 92/118/EEC. Care must be taken to separate effectively treated hides from untreated hides.3. Greece shall ensure that hides and skins of bovine, ovine, caprine and porcine species and other biungulates to be sent to other Member States shall be accompanied by a certificate which bears the following words:"Hides and skins conforming to Commission Decision 2000/486/EC of 31 July 2000 on certain protective measures with regard to foot-and-mouth disease in Greece"Article 8Greece shall ensure that vehicles which have been used for the transport of live animals are cleaned and disinfected after each operation, and shall furnish proof of such disinfection.Article 91. Greece shall not send animal products of the bovine, ovine, caprine and porcine species and other biungulates not mentioned in Articles 2, 3, 4, 5, 6 and 7 from those parts of its territory listed in Annex I to other parts of the Community.2. The prohibitions mentioned in paragraph 1 shall not apply to:(a) animal products referred to in paragraph 1 which have been subjected to:- heat treatment in a hermetically sealed container with a Fo value of 3,00 or more, or- heat treatment in which the centre temperature is raised to at least 70 °C;(b) unprocessed sheep wool and ruminant hair which is securely enclosed in packaging and dry.3. Greece shall ensure that the animal products mentioned in paragraph 2 to be sent to other Member States shall be accompanied by a health certificate which bears the following words:"Animal products conforming to Commission Decision 2000/486/EC of 31 July 2000 on certain protective measures with regard to foot-and-mouth disease in Greece".Article 10Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof.Article 11This Decision shall be re-examined before 31 October 2000.Article 12This Decision is addressed to the Member States.Done at Brussels, 31 July 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 395, 30.12.1989, p. 13.(4) OJ L 24, 29.1.2000, p. 53.(5) OJ L 315, 26.11.1985, p. 11.(6) OJ L 198, 17.7.1992, p. 54.(7) OJ L 124, 25.5.2000, p. 58.(8) OJ 121, 29.7.1964, p. 1977/64.(9) OJ L 163, 4.7.2000, p. 35.(10) OJ L 46, 19.2.1991, p. 19.(11) OJ L 371, 31.12.1994, p. 14.(12) OJ 121, 29.7.1964, p. 2012/64. Directive updated by Directive 91/497/EEC (OJ L 268, 24.9.1991, p. 69) and last amended by Directive 95/23/EC (OJ L 243, 11.10.1995, p. 7).(13) OJ L 47, 21.2.1980, p. 4.(14) OJ L 377, 31.12.1991, p. 16.(15) OJ L 26, 31.1.1977, p. 85. Directive updated by Directive 92/5/EEC (OJ L 57, 2.3.1992, p. 1) and last amended by Directive 92/45/EEC (OJ L 268, 14.9.1992, p. 35).(16) OJ L 10, 16.1.1998, p. 25.(17) OJ L 268, 14.9.1992, p. 1.(18) OJ L 125, 23.5.1996, p. 10.(19) OJ L 194, 22.7.1988, p. 10.(20) OJ L 302, 19.10.1989, p. 1.ANNEX IThe province(s) of:EVROSANNEX IIThe province(s) of:RODOPIXANTHI